Citation Nr: 1128964	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for neck pain other than fibromyalgia.

4.  Entitlement to service connection for a thoracic and lumbar spine disability other than fibromyalgia.

5.  Entitlement to service connection for a bilateral shoulder disability other than fibromyalgia.

6.  Entitlement to service connection for bilateral leg pain other than fibromyalgia.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and J. F. 

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and April 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims enumerated above.  

In April 2007, the Veteran testified before the Board at a hearing that was held via videoconference from the RO.  In a September 2007 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  

In December 2009, the Veteran submitted correspondence to the Board indicating that she wished to present additional testimony before the Board via a hearing at her local RO.  In January 2010, the Board remanded the claims for the purpose of scheduling the Veteran for an additional hearing before a Veterans Law Judge (VLJ).  In July 2010, the Veteran presented testimony before a different V LJ at a hearing that was held at the RO.  A transcript of that hearing is of record.  In May 2011, the Board contacted the Veteran and informed her that as the law required that a Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal, and because she had testified concerning her claims before two different VLJs, the Board was legally required to assign a third VLJ to decide the issues, as a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2010); see Arneson v. Shinseki, 24 Vet. App. 379 (2011) .  She was also informed that she had the option of having an additional hearing held before a third VLJ who would be assigned to the panel to decide her appeal.  In correspondence received from the Veteran's representative in June 2011, the Veteran elected to waive her right to an additional hearing before the third VLJ on the panel deciding her appeal.  Accordingly, the Board will proceed with a decision on the merits of the Veteran's claims.

In September 2010, the Veteran submitted additional clinical evidence in support of her claims, with a waiver of Regional Office consideration of that evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

The issues of entitlement to service connection for fibromyalgia, neck pain other than fibromyalgia, thoracic and lumbar spine disabilities other than fibromyalgia, a bilateral shoulder disability other than fibromyalgia, and for bilateral leg pain other than fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A chronic headache disorder (migraine headaches) had onset in service.



CONCLUSION OF LAW

A chronic headache disorder was incurred in active service.  38 U.S.C.A. §§ 1131 and 1154(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a headache disorder, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Under 38 U.S.C.A. 1154(a), due consideration is given to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

The Veteran reports having experienced headaches since her separation from service.  In July 2010 testimony before the Board, the Veteran explained that during basic training, she began experiencing diffuse body pain, including headaches.  

The Veteran's service treatment records are silent as to any complaint or diagnosis of headaches, including migraine headaches.  Despite the absence of clinical evidence demonstrating that she experienced headaches in service, the Veteran reports that she experienced periodic headaches in service.  

Post-service clinical records demonstrate that in August 1990 the Veteran reported a history of headaches for the past year.  The diagnosis was tension headaches.  Subsequent records show that she reported the onset of a chronic headache disorder during her period of active service.  Clinical records dated since August 1990 show that her initial diagnosis of tension headaches has been refined, and that she currently has a diagnosis of a migraine disorder with an onset during active service.  

The Veteran has provided credible testimony as to the incurrence of headaches in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  She has additionally provided credible and competent testimony as to the continuity of headaches since her separation from service, and this testimony is supported by the clinical evidence of record.

Because the Veteran is competent to report continuity of symptomatology since the initial in-service manifestation of headaches, she is competent to relate her currently diagnosed disability, chronic headaches, to her active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the Veteran's current headaches have been determined to have had initial clinical onset in service, the Board finds that service connection for a chronic headache disorder is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Thus, it is at least as likely as not that the Veteran's headaches were incurred in active service; service connection for headaches is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disorder is granted.




REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for fibromyalgia, neck pain other than fibromyalgia, thoracic and lumbar spine disabilities other than fibromyalgia, a bilateral shoulder disability other than fibromyalgia, and for bilateral leg pain other than fibromyalgia.

In July 2010 testimony before the Board, the Veteran explained that during basic training she began to experience diffuse body pain.  Her complaints were eventually attributed to the ovarian cancer with which she was diagnosed in April 1989.  She had been told that her pain would subside once she was treated for the malignancy.  Her pain, however, did not resolve, and she continued to experience near constant generalized and specific joint pain after her separation from service.

Post-service clinical records demonstrate that the Veteran complained of leg pain in January 1990, lower back pain in March 1990, upper back and neck pain in May 1990, and knee and shoulder pain in June 1990 with frequent complaints of pain in each of those areas thereafter.  

A January 1990 bone scan was negative for any abnormalities.  March 1990 X-ray examination of the lumbar spine and pelvis was also negative for evidence of fracture, dislocation, bone, or joint disease.  She was assessed with lumbar spondylosis.  Subsequent X-ray examination of the spine, shoulders, and knees were similarly negative for any evidence of abnormalities.

In 1992, the Veteran's complaints were determined to be consistent with a diagnosis of rheumatoid arthritis.  She continued to be treated for rheumatoid arthritis until March 2003, when she underwent a complete neurological work-up which was negative for rheumatoid factor.  Given her complaints of chronic generalized pain, fatigue, insomnia, and irritable bowel syndrome, her diagnosis was at that time changed to fibromyalgia.  Since March 2003, she has continued to be treated for fibromyalgia.

In addition to being treated for fibromyalgia, the Veteran has been treated for back pain diagnosed as mild bulging of the L5 vertebra with no definite disc herniation by CT scan in July 2003 and a mild compression deformity at T12 by MRI in March 2004.  Clinical records dated in April 2004 show that the Veteran reported having fallen earlier than month, and that her back pain had increased in severity since the April 2004 fall.  Records dated as early as January 1991 show that the Veteran reported a history of falling as a result of her legs giving out.  

The Veteran contends that the clinical onset of her fibromyalgia was during her period of active service.  She asserts that her 1992 diagnosis of rheumatoid arthritis was in error, and that the appropriate diagnosis was fibromyalgia.  She additionally asserts that she has disabilities of the neck, thoracic, and lumbar spine segments, as well as disabilities of the shoulders, and of the lower extremities, as a result of her active service, separate and apart from her fibromyalgia.  Her fibromyalgia, however, has aggravated these disabilities as a result of injuries sustained as a result of falling.

The Veteran's service treatment records are silent as to any complaint of diffuse body pain and as to any complaint specifically related to the cervical, thoracic, and lumbar spine segments, shoulders, or lower extremities.  The Veteran, however, is competent to report having experienced both diffuse and specific joint pain during service, and her testimony in this regard is credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

As the Veteran, however, is not competent to diagnose the pain she experienced in service as pain associated with fibromyalgia, and it is unclear to the Board whether the Veteran's complaints represent the initial clinical manifestations of her fibromyalgia, the Board concludes that a remand for an examination is necessary in order to fairly decide the merits of the Veteran's claims.  U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the following:

(a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:  

i).  Fibromyalgia had onset during the Veteran's period of service although fibromyalgia was initial diagnosed after service; altenatively, 

ii).  Is fibromyalgia caused by or aggravated by service-conneceted residuals of an abdominal hysterectomy, bilateral salpingo-oophrectomy, and residuals of serous cystadenocarcinoma of the right ovary.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of fibromyalgia beyond the natural clinical course as contrasted to a temporary worsening of symptoms.  

Also, in formulating the opinion the VA examiner is asked to comment on the clinical significance that prior to service the Veteran had a splenectomy in 1986 and a small bowel obstruction in 1988.  


(b).  Except for pain, does the Veteran have any underlying pathology, including arthritis, of the cervical, thoracic, or lumbar segments of spine, of the shoulders, or of the legs, which is unrelated to fibromyalgia, and, if so,  

i).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that
any current pathology had onset during the Veteran's period of service although initial diagnosed after service; alternatively, 

ii).  Is any current pathology other than fibromyalgia caused by or aggravated by service-connected residuals of an abdominal hysterectomy, bilateral salpingo-oophorectomy, and residuals of serous cystadenocarcinoma of the right ovary.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of any current pathology other than fibromyalgia beyond the natural clinical course as contrasted to a temporary worsening of symptoms.

If however after a review of the record, an opinion on either onset or causation or aggravation for any claimed disability is not possible without resort to speculation, the VA examiner is asked to clarify whether actual onset, causation, or aggravation cannot be determined because there are multiple potential causes and risks when either the events in service or the service-connected disabilities are not more likely than any other to cause or aggravate any current disability and  

that an opinion as to onset, cause, or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner.  

2.  After the above development has been completed, adjudicate the claims.  If any decision remains adverse to the Veteran, provide the Veteran and her attorney a supplemental statement of the case and returned the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


			
                      L. Howell 	    George E. Guido Jr.
Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
Laura H. Eskenazi
	Veterans Law Judge
                                             Board of Veterans' Appeals

Department of Veterans Affairs


